NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 20, 2011
                                  Decided October 20, 2011

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

No. 11‐1859

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.

       v.                                         No. 90‐cr‐200

MICHAEL L. TRAPP,                                 Rudolph T. Randa,
    Defendant‐Appellant.                          Judge.

                                          O R D E R

        When Michael Trapp pleaded guilty to being a felon in possession of a firearm,
armed bank robbery, and attempted bank larceny, he resolved to start his life anew. But
while on supervised release, Trapp proved that old habits die hard when he robbed a car
rental dealership and fled the state. At his revocation hearing, Trapp did not contest any of
the charges but asked the court to impose his reimprisonment concurrently with his seven‐
year state sentence for armed robbery. The district court imposed the minimum 36 months’
imprisonment, but ran it consecutively to Trapp’s state‐court sentence. Trapp appeals, but
his attorney has determined that any appeal would be frivolous and moves to withdraw
under Anders v. California, 386 U.S. 738 (1967). Trapp declined our invitation to respond to
his counsel’s motion. See Cir. R. 51(b). We limit our review to the potential issues identified
No. 11‐1859                                                                                Page 2

in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).

       Counsel first considers whether Trapp could challenge the revocation of his
supervised release. But Trapp has not indicated that he wants to challenge the revocation, so
counsel should have omitted this discussion. See United States v. Wheaton, 610 F.3d 389, 390
(7th Cir. 2010).

       Counsel next considers challenging Trapp’s reimprisonment term, but correctly
concludes such a challenge would be frivolous. The court followed the proper methodology
in deciding the length of imprisonment. See United States v. Neal, 512 F.3d 427, 438–39 (7th
Cir. 2008). The court first assessed a guidelines range of 51‐63 months, driven primarily by
Trapp’s decades‐long history of violence (which equaled a criminal history category of VI),
his guilty plea to armed robbery (a Grade A violation of his release), and his guilty plea to
possession of a firearm after three convictions for violent felonies (a Class A felony). See
U.S.S.G. § 7B1.4; 18 U.S.C. § 924(e). The court next considered the relevant § 3553(a) factors,
particularly the need to protect the public in light of the violent nature of Trapp’s offenses
and his life‐long pattern of violent crime. At 57, Trapp was older than most violent
offenders, the court noted, and prison had not deterred him from his latest armed robbery.
The court considered Trapp’s mental illness and abandonment by his birth mother, but
found these could not excuse his continued violence. The court then sentenced Trapp to the
statutory minimum 36 months’ imprisonment, and we presume that a sentence within or
below a properly calculated guidelines range is reasonable. United States v. Curtis, 645 F.3d
937, 943 (7th Cir. 2011). Counsel has not identified any argument to rebut that presumption,
nor have we.

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.